Citation Nr: 1122235	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  05-00 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a left foot disability, to include as secondary to a service connected right ankle disability.

2.  Entitlement to specially adapted housing.

3.  Entitlement to assistance in the purchase of automobile and adaptive equipment or adaptive equipment only.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran had active service from March 1967 to March 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the Detroit, Michigan Regional Office (RO) of the Department of Veterans Affairs (VA) that, in pertinent part, denied entitlement to service connection for a left foot disability, entitlement to specially adapted housing, and entitlement to automobile and adaptive equipment or adaptive equipment only.  

In March 2009, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

In May 2009, the Board remanded the matter for further development, and the case has been returned to the Board for adjudication.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Board remanded this matter in May 2009 for further development.  Specifically, the Board instructed the RO to provide a medical opinion for the claim for service connection for a left foot disability.  The remand instructions included providing an etiological opinion, to include whether any current disability was related to service.  The instructions also specifically stated that:
The examiner should also be requested to furnish an opinion as to whether it is at least as likely as not that the Veteran's left foot disability is proximately caused or aggravated by his service-connected right ankle disability.  If the examiner finds that the Veteran's left foot disability has been made worse by his right ankle disability, to the extent feasible, the degree of worsening should be identified.

Pursuant to the Board's remand, the Veteran was afforded an examination in September 2009.  While the examiner addressed whether the Veteran's left foot disability was related to service, she did not address the Veteran's left foot disability on a secondary basis as instructed by the Board.  The examination report does not comply with the Board's September 2009 instructions.  The United States Court of Appeals for Veterans Claims has held that a remand confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  On remand, the September 2009 VA examiner should amend her examination report in accordance with the Board's May 2009 directives cited herein.

Additionally, in accordance with the Board's other remand instructions, the September 2009 examiner determined that the Veteran's bilateral lower extremity peripheral neuropathy, right ankle disability, and or/right knee disability has not caused the loss of use of both lower extremities so as to permanently preclude locomotion without the aid of crutches, canes or a wheelchair; and his neuorgenic distal right lower extremity muscle does not preclude effective function, such as balance and propulsion.  In making her determination, the examiner noted that the Veteran wore a right ankle brace to assist in ambulation and used a cane.  However, in its April 2009 Informal Hearing Presentation, the Veteran's representative indicated that the Veteran requires the use of a scooter at times.  Additionally, additional medical evidence submitted in June 2010 includes May 2010 VA treatment records showing that a front wheeled walker for increased stability and reliability were recommended to the Veteran.  Therefore, the opinions rendered as to specially adapted housing and assistance in the purchase of automobile and adaptive equipment or adaptive equipment only are not adequate.  On remand, the same examiner should be asked to amend her examination report taking into account the Veteran's use of a scooter at times and also the recommendation that he use a front wheeled walker. 

Accordingly, the case is REMANDED for the following actions:

1. The RO should arrange for the same examiner who conducted the September 2009 examination, if possible, to review the claims folder and determine whether the Veteran's left foot disability is etiologically related to, or aggravated by, his service-connected right ankle disability.  If the September 2009 examiner is unavailable, the file should be referred to another similarly qualified medical professional.  

The examiner should furnish an opinion as to whether it is at least as likely as not that the Veteran's left foot disability is (1) proximately caused by or (2) aggravated by his service-connected right ankle disability.  If the examiner finds that the Veteran's left foot disability has been made worse by his right ankle disability, to the extent feasible, the degree of worsening should be identified.

The examiner must also determine whether any of the Veteran's service-connected disabilities, particularly his bilateral lower extremity peripheral neuropathy, right ankle disability, and/or right knee disability, has caused the loss of use of both lower extremities so as to permanently preclude locomotion without the aid of braces, crutches, canes or a wheelchair.  As used here, the term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible. 

The examiner should also determine whether the Veteran's service-connected disabilities, particularly his bilateral lower extremity peripheral neuropathy, right ankle disability, and/or right knee disability has so impacted his lower extremities such that no effective function (such as the acts of balance, propulsion, etc.) remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.

The examiner should fully describe the objective findings that support his or her conclusions (e.g., with respect to range of motion, instability, weakness, atrophy, tone, callosities, etc.).  Also, in making the last two determinations, the examiner must take into account the Veteran's use of a scooter at times and the recommendation that he use a front wheeled walker.  

If the reviewer finds that diagnostic testing of the Veteran is necessary, such should be accomplished.   All necessary tests should be performed.  

The claims folder should be made available to the examiner in conjunction with the examination, and the examiner must indicate on the examination report that such a review was undertaken.  The rationale for all opinions expressed should be set forth.  If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a reason for such conclusion.

2. Ensure that the examination report complies with this remand and answers the questions presented herein.  If any report is insufficient, it should be returned to the examiner for necessary corrective action, as appropriate.

3. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims. If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case considering all of the evidence received since the May 2010 supplemental statement of the case, and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


